Exhibit 10.1

 

SERVICES PARTNER AGREEMENT

 

This Services Partner Agreement (“Agreement”) is made and entered into as of
April 27, 2017 (“Effective Date”) by and between Ryder Truck Rental, Inc., a
Florida corporation with an address of 11690 N.W. 105th Street, Miami, FL 33178
(“Ryder”) and Workhorse Technologies Inc., an Ohio corporation with an address
of 100 Commerce Drive, Loveland, Ohio 45140 (“Workhorse”). Each of Ryder and
Workhorse are individually referred to as a “Party” and collectively as the
“Parties.”

 

Background

 

A.Workhorse manufactures, sells, and distributes battery-electric range extended
medium duty trucks and is in the process of developing battery-electric range
extended light duty trucks (collectively, the “Workhorse Vehicles”), together
with the parts, accessories, and components of the Workhorse Vehicles (the
“Workhorse Vehicle Parts”);

 

B.Ryder provides vehicle maintenance and repair services to fleets of trucks and
other vehicles through its network of vehicle maintenance and repair service
centers; distributes vehicle parts, accessories, and components through its
distribution network; and provides logistics and supply chain services through
its affiliates;

 

C.Workhorse desires to engage Ryder or its affiliates to perform, and Ryder
desires to perform, certain services for Workhorse and Workhorse Vehicles, all
as set forth herein

 

In consideration of the agreements, covenants, and obligations set forth herein,
the receipt and sufficiency of which are acknowledged, the Parties hereby agree
to be legally bound as follows:

 

1. Definitions.

 

1.1.“Change of Control” means (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Act of 1934 becomes the beneficial
owner, directly or indirectly, of 51% or more of the outstanding equity
interests of Workhorse; (b) the current equity holders of Workhorse shall cease
to own at least a majority of the outstanding equity interests of Workhorse
including as a result of merger, consolidation or similar transaction, (c) any
merger, consolidation or similar transaction involving Workhorse (other than a
reincorporation merger solely to change the jurisdiction of the formation or
incorporation) where Workhorse is not the surviving entity or (d) any sale of
all or substantially all of the assets of Workhorse.

 

1.2.“Confidential Information” shall mean all financial (including pricing
information in this Agreement), business, marketing, customer, operations,
scientific, technical, economic or engineering information, trade secrets or
software, including all originals, copies, analyses and summaries prepared by
either Party in any form, which is disclosed by either Party to the other in
relation to this Agreement, and is either (a) disclosed in writing and marked as
confidential at the time of disclosure, or (b) disclosed in any manner such that
a reasonable person would understand the confidential or proprietary nature of
the information.

 



 Services Partner Agreement – 1

 

 

1.3.“Exclusive Accounts” means those customers designated by Workhorse as its
exclusive accounts for sales of Workhorse Vehicles and such list of customers
will be provided by Workhorse to Ryder within 30 days of the date hereof, which
the Parties agree to mutually update the Exclusive Accounts on annual basis.

 

1.4.“IP” refers to all forms of intellectual property rights, including Patents,
trademarks, service marks, trade names, copyrights, software, and trade secrets,
including technical and diagnostic information, data, know-how, and any other
information subject to trade secret protection.

 

1.5."Material Adverse Effect" means any event, occurrence, fact, condition or
change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to (a) the business, prospects, results of
operations, condition (financial, reputational or otherwise) or assets of either
Party or its successors or affiliates, (b) the ability for Workhorse to
manufacture and distribute the Workhorse Vehicles effectively throughout the
Territory or compete in the marketplace or (c) the ability of either Party to
consummate the transactions contemplated hereby on a timely basis.

 

1.6.“Parts Distribution Services” refers to the marketing, sale, and
distribution of the Workhorse Vehicle Parts, including all services to be
performed by Ryder pursuant to Exhibit A, which is attached to this Agreement
and incorporated herein by reference.

 

1.7.“Parts Distribution Territory” refers to any state, province, territory, or
possession of the United States of America, Canada or Mexico.

 

1.8.“Patents” means any patents and patent applications, together with renewals,
divisions, continuations or continuations-in-part of any of such patents and
applications, and all patents issuing thereon, and any and all reissues,
reexaminations, extensions, divisions, renewals of or to any of the foregoing,
and any international counterparts of any of the foregoing.

 

1.9.“Person” means any individual, corporation, limited liability company,
trust, joint venture, association, company, limited or general partnership,
unincorporated organization governmental authority or other entity.

 

1.10.“Proprietary Parts” means those parts manufactured and/or branded by
Workhorse and/or available exclusively through Workhorse or its exclusive
provider including, but not limited to, any form fitted motor gears, sensors,
glass, paneling, power control, batteries and suspension parts. The list of
Proprietary Parts as well as associated costs will be provided by Workhorse to
Ryder within 30 days of the date hereof. As the design of the Workhorse Vehicles
evolve, Workhorse may increase the types of Proprietary Parts it exclusively
supplies; provided, that Workhorse agrees to notify Ryder immediately of any
such new Proprietary Parts that will be supplied exclusively by Workhorse. For
the avoidance of doubt, Proprietary Parts will not include items such as, but
not limited to, tires, wiper blades, lights and interior trim/seating.

 



 Services Partner Agreement – 2

 

 

1.11.“Repair Services” refers to the maintenance and repair of the Workhorse
Vehicles and Workhorse Vehicle Parts, including all warranty maintenance and
repair, recall services, emergency break down services, delivery inspections and
other after-sales services performed in connection with the Workhorse Vehicles
and the Workhorse Vehicle Parts by Ryder pursuant to Exhibit B, which is
attached to this Agreement and incorporated herein by reference.

 

1.12.“Repair Territory” refers to any state, province, territory, or possession
of the United States of America, Canada or Mexico.

 

1.13.“Ryder Trademarks” refers to all trademarks, service marks, logos, and
other source indicators owned by or licensed to Ryder as of the Effective Date
or at any time during the Term for use in connection with the purpose of this
Agreement, including any products or services offered in connection therewith by
Ryder or its affiliates and its and their licensees.

 

1.14.“Self-Service Account” means a customer that is authorized by Workhorse
under the terms of this Agreement to perform certain Repair Services on some or
all of the customer’s fleet of Workhorse Vehicles. The Self-Service Accounts
will be provided to Ryder within 30 days of the date hereof.

 

1.15.“Services” refers to the Repair Services, Vehicle Distribution Services and
Parts Distribution Services to be performed by Ryder pursuant to this Agreement.

 

1.16.“Term” refers, collectively, to the initial term and all renewal terms, if
any.

 

1.17.“Vehicle Distribution Services” refers to the sale, lease, or distribution
of the Workhorse Vehicles, including all services to be performed by Ryder
pursuant to Exhibit C, which is attached to this Agreement and incorporated
herein by reference.

 

1.18.“Vehicle Distribution Territory” refers to any state, province, territory,
or possession of the United States of America, Canada or Mexico.

 

1.19.“Warranty Period” means, as to any particular Workhorse Vehicle (and/or any
Workhorse Vehicle Part therein) as described on Exhibit D attached hereto.

 

1.20.“Workhorse IPR” refers to all IP owned by, or licensed to, Workhorse as of
the Effective Date or at any time during the Term that are used in connection
with Ryder’s performance of the Services, including the Workhorse Trademarks.

 

1.21.“Workhorse Trademarks” refers to all trademarks, service marks, logos, and
other source indicators owned or licensed to Workhorse as of the Effective Date
or at any time during the Term for use in connection with the Workhorse
Vehicles, the Workhorse Vehicle Parts, and any products or services offered in
connection therewith by Workhorse or its affiliates and its and their licensees.

 



 Services Partner Agreement – 3

 

 

1.22.“Workhorse Vehicles” has the meaning set forth in the Background section of
this Agreement and, for the avoidance of doubt, includes all battery-electric
range extended medium duty trucks manufactured, sold, leased, and otherwise
distributed by Workhorse and any battery-electric range extended light duty
trucks presently under development by Workhorse.

 

1.23.“Workhorse Vehicle Parts” has the meaning set forth in the Background
section of this agreement and, for the avoidance of doubt, includes all parts,
accessories, and components of the Workhorse Vehicles.

 

2.Appointments and Licenses.

 

2.1.Vehicle Distribution Services. Workhorse hereby appoints Ryder as the
primary distributor of Workhorse Vehicles in the Vehicle Distribution Territory.
It is the intent of the Parties that all leads other than those from Exclusive
Accounts shall be generated primarily through Ryder. For Exclusive Accounts,
Ryder will not be prevented from working cooperatively with Workhorse with
respect to sales development and the Vehicle Distribution Services as may be
determined jointly by the Parties in good faith and Ryder will be recognized for
any sales that are generated through Ryder’s efforts and will receive any
associated commissions as set forth herein. Workhorse hereby grants Ryder a
non-exclusive license to use the Workhorse IPR for the purpose of performing the
Vehicle Distribution Services in the Vehicle Distribution Territory. Ryder has
the right to appoint and authorize subcontractors to perform the Vehicle
Distribution Services, so long as any such subcontractors are previously
approved by Workhorse in writing. Neither Ryder nor any of its subcontractors
shall be responsible or liable for any services performed by Workhorse or any
third party service provider unaffiliated with Ryder unless such third party
service provider was appointed by Ryder or for any act or failure to act by
Workhorse or any third party service provider unless such third party service
provider was appointed by Ryder. The Parties agree that in the 4th quarter of
every year commencing in the 4th quarter of 2018, the Parties will mutually
establish sales goals for each type of Workhorse Vehicle for the following year
(the “Minimum Sales Goals”). In addition, when establishing the Minimum Sales
Goals, the Parties shall also mutually establish standards relating to parts
availability, service responsiveness and other key performance indicators as
such services relate to Section 2.2 and Section 2.3 below (the “Quality
Standards”).

 

2.2.Repair Services. Workhorse hereby appoints Ryder as the sole and exclusive
provider of Repair Services with respect to the Workhorse Vehicles in the Repair
Territory. Workhorse may authorize Self-Service Accounts to perform Repair
Services on Workhorse Vehicles operated by the Self-Service Account. However,
only customers with substantial in-house technical capabilities will be
authorized by Workhorse as Self-Service Accounts to perform “Major Repairs” on
their Workhorse Vehicles. The services constituting Major Repairs include any
repairs or maintenance on the electric drivetrain or the battery system and any
other repairs jointly agreed to by the Parties. Ryder reserves the right to
establish reasonable training cost charges for Self-Service Accounts. Workhorse
hereby grants Ryder a non-exclusive license to use the Workhorse IPR for the
purpose of performing the Repair Services in the Repair Territory. Workhorse
will not grant any other licenses to use the Workhorse IPR for the purpose of
performing Repair Services in the Repair Territory. For the avoidance of doubt,
Workhorse will not, directly or indirectly, authorize any person or entity other
than Ryder to perform the Repair Services, or services substantially similar to
or that otherwise compete with the Repair Services, in the Repair Territory.
Ryder has the right to appoint and authorize subcontractors to perform the
Repair Services, so long as any such subcontractors are previously approved by
Workhorse. Neither Ryder nor any of its subcontractors shall be responsible or
liable for any services performed by Workhorse or any third party service
provider unaffiliated with Ryder unless such third party service provider was
appointed by Ryder or for any act or failure to act by Workhorse or any third
party service provider unless such third party service provider was appointed by
Ryder.

 

 Services Partner Agreement – 4

 

 

2.3.Parts Distribution Services. Workhorse hereby appoints Ryder as the sole and
exclusive distributor of Workhorse Vehicle Parts in the Parts Distribution
Territory. Workhorse hereby grants Ryder a non-exclusive license to use the
Workhorse IPR for the purpose of performing the Parts Distribution Services in
the Parts Distribution Territory. Workhorse will not grant any other licenses to
use the Workhorse IPR for the purpose of performing the parts distribution
services in the Parts Distribution Territory. For the avoidance of doubt,
Workhorse will not, directly or indirectly, authorize any person or entity other
than Ryder to perform the Parts Distribution Services, or services substantially
similar to or that otherwise compete with the Parts Distribution Services, in
the Parts Distribution Territory. Ryder has the right to appoint and authorize
subcontractors to perform the Parts Distribution Services, so long as any such
subcontractors are previously approved by Workhorse in writing. Neither Ryder
nor any of its subcontractors shall be responsible or liable for any services
performed by Workhorse or any third party service provider unaffiliated with
Ryder unless such third party service provider was appointed by Ryder or for any
act or failure to act by Workhorse or any third party service provider unless
such third party service provider was appointed by Ryder.

 

2.4.Use of Trademarks. The licenses under Sections 2.1, 2.2 and 2.3 include a
right for Ryder to use the Workhorse Trademarks solely in connection with the
Services. Ryder will use the Workhorse Trademarks in conformance with all brand
specifications and guidelines that are provided to Ryder by Workhorse in writing
or that Workhorse requires of all other licensees of the Workhorse Trademarks,
if any. All use of the Workhorse Trademarks by Ryder, and the goodwill
associated therewith, will inure to the benefit of Workhorse.

 

2.5.Ryder License. Subject to the terms in Section 9.4, Ryder hereby grants
Workhorse a non-exclusive license to use the Ryder Trademarks for use in
promoting the Workhorse Vehicles and furthering the purposes of this Agreement.
Workhorse will use the Ryder Trademarks in conformance with all brand
specifications and guidelines that are provided to Workhorse by Ryder in writing
or that Ryder requires of all other licensees of the Ryder Trademarks, if any.
All use of the Ryder Trademarks by Workhorse, and the goodwill associated
therewith, will inure to the benefit of Ryder.

 



 Services Partner Agreement – 5

 

 

2.6.Electric Charging Equipment. The Parties agree to discuss the inclusion of
hardware for the electric vehicle charging stations as part of the sales price
for any significant purchase of Workhorse Vehicles to be used at Ryder
locations. Ryder will be responsible for charges associated with installation of
the site infrastructure and utility connectivity infrastructure that may be
required to enable the charging of the Workhorse Vehicles.

 

2.7.Relationship of the Parties. Notwithstanding anything to the contrary
herein, the Parties acknowledge and agree that the relationship created by this
Agreement is one of independent contractors and nothing in this Agreement shall:
(a) give either Party the power to direct and control the day-to-day activities
of the other Party; (b) deem the Parties to be acting as employer/employee,
franchisor/franchisee, partners, joint venturers, co-owners, or other
participants in a joint undertaking; and (c) permit either Party to create or
assume any obligation on behalf of the other Party, except as otherwise
expressly set forth in this Agreement.

 

3.Warranty on Workhorse Vehicles and Workhorse Vehicle Parts; Warranty
Reimbursement Protection.

 

3.1.Workhorse warrants the Workhorse Vehicles and Workhorse Vehicle Parts to
Ryder and Ryder’s customers. Ryder does not assume any obligation or liability
in connection with Workhorse Vehicles and Workhorse Vehicle Parts. Every
purchase order for the sale by Ryder of a Workhorse Vehicle or Workhorse Vehicle
Parts shall contain the following disclaimer printed in capital letters:

 

IN THE EVENT THE WORKHORSE VEHICLE OR WORKHORSE VEHICLE PARTS ARE EITHER NEW OR
USED, SUCH WORKHORSE VEHICLE OR WORKHORSE VEHICLE PARTS ARE SUBJECT TO A
WORKHORSE WARRANTY, RYDER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS AND
IMPLIED (INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE) ON THE WORKHORSE VEHICLE OR WORKHORSE VEHICLE PARTS.
FURTHER, RYDER NEITHER MAKES NOR AUTHORIZES ANY OTHER PERSON TO MAKE ON RYDER’S
BEHALF ANY WARRANTY IN CONJUNCTION WITH THE SALE OF THE WORKHORSE VEHICLE OR
WORKHORSE VEHICLE PARTS. AS TO ANY MANUFACTURER’S WARRANTY EXTENDED TO BUYER BY
WORKHORSE, RYDER SPECIFICALLY DISCLAIMS ANY LIABILITY THEREUNDER, SUCH
MANUFACTURER’S WARRANTY BEING BETWEEN BUYER AND WORKHORSE ONLY.



 

3.2.Workhorse has warranty reimbursement obligations to Ryder that are set forth
in Section 4 of Exhibit B to this Agreement.

 



 Services Partner Agreement – 6

 

 

4.Services.

 

4.1.Vehicle Distribution Services. Ryder shall perform the Vehicle Distribution
Services, as set forth in Exhibit A. Workhorse shall cooperate with Ryder in the
performance of the Vehicle Distribution Services as set forth in Exhibit C.

 

4.2.Repair Services. Ryder shall perform the Repair Services as set forth in
Exhibit B. Workhorse shall cooperate with Ryder in the performance of the Repair
Services as set forth in Exhibit B. Notwithstanding anything to the contrary
herein, and in addition to any Services described in this Agreement, Ryder
reserves the right to enter into different types of maintenance agreements with
Workhorse Vehicle owners during or after the applicable Warranty Period on terms
and conditions determined in Ryder’s sole discretion.

 

4.3.Parts Distribution Services. Ryder shall perform the Parts Distribution
Services as set forth in Exhibit A. Workhorse shall cooperate with Ryder in the
performance of the Parts Distribution Services as set forth in Exhibit A.

 

4.4.Assistance. Workhorse shall provide to Ryder all training, assistance, and
materials, including all instruction manuals, operations manuals, user guides,
product and equipment specifications, and other documentation or information,
reasonably requested by Ryder and that are necessary or appropriate for Ryder to
perform the Services and exercise the rights granted to it under this Agreement
and shall provide Ryder with all upgrades and, modifications to such materials,
instruction manuals, operations manuals, user guides, product and equipment
specifications, and other documentation or information as well as revised
training and assistance as they become available or as specifically and
reasonably requested by Ryder.

 

5.Payment.

 

5.1.Parts Distribution Services. As consideration for the Parts Distribution
Services, Workhorse shall pay Ryder the fees and costs in the amounts and at the
times specified in Exhibit A.

 

5.2.Repair Services. As consideration for the Repair Services, Workhorse shall
pay Ryder the fees and costs in the amounts and at the times specified in
Exhibit B.

 

5.3.Vehicle Distribution Services. As consideration for the Vehicle Distribution
Services, Workhorse shall pay Ryder the fees and costs in the amounts and at the
times specified in Exhibit C.

 

5.4.Taxes and Duties. Workhorse shall be responsible for payment of all
applicable taxes assessed on its delivery of the Workhorse Vehicles and
Workhorse Vehicle Parts to Ryder under this Agreement; provided that Ryder shall
be responsible for payment of all sales and use taxes applicable to its purchase
of Workhorse Vehicle Parts and/or Workhorse Vehicles for its own rental fleet.
Ryder shall also be responsible for all point-of-sale sales and use tax
withholding and remittance obligations for Workhorse Vehicles that Ryder sells
on behalf of Workhorse or leases to any third party purchasers of the Workhorse
Vehicles (“Third Party Purchasers”), and for Workhorse Vehicle Parts that Ryder
sells to owners, and for all service tax withholding and remittance obligations
for the Repair Services that Ryder performs.

 



 Services Partner Agreement – 7

 

 

6.Term and Termination.

 

6.1.Term. The initial term of this Agreement will commence on the Effective Date
and, unless earlier terminated as provided herein, will continue until December
31, 2027. Upon the fifth anniversary from the date hereof, if there are any
material changes in the relationship between the Parties or the external market
that have a direct impact on the material terms of the Agreement, each Party may
notify the other 30 days prior to the fifth anniversary that it wishes to enter
into good faith discussions to renegotiate the affected terms of this Agreement.
In the event that the Parties do not reach a mutual agreement within 90 days,
either party may terminate this Agreement with 30 days prior written notice to
the other party or decide to continue under the current terms for the remainder
of the term. Thereafter, this Agreement may be extended upon both parties
agreeing in writing to extend the term of this Agreement. For avoidance of
doubt, irrespective of any termination or expiration of this Agreement, Ryder
shall retain the right to perform Repair Services on any Workhorse Vehicles that
were serviced, sold or leased by Ryder during the Term that are still within the
respective Warranty Period and enter into maintenance agreements with customers
thereafter.

 

6.2.Termination for Cause. Either Party may, by written notice to other Party,
terminate this Agreement, in whole or in part, if the other Party: (a)
materially breaches this Agreement in a way that is incapable of cure; (b)
materially breaches its obligation to preserve the confidentiality of the other
Party’s Confidential Information; (c) with respect to a material breach capable
of cure, the other Party does not cure the breach within ninety (90) days of
receiving written notice of that breach; (d) becomes insolvent or admits its
inability to pay its debts generally as they become due; (e) becomes subject,
voluntarily or involuntarily, to any proceeding under any domestic or foreign
bankruptcy or insolvency law, which is not fully stayed within thirty (30)
business days or is not dismissed or vacated within six (6) months after filing;
(f) is dissolved or liquidated or takes any corporate action for such purpose;
(g) makes a general assignment for the benefit of creditors; (h) has a receiver,
trustee, custodian or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business; (i) fails to comply with applicable laws, which causes a Material
Adverse Effect; or (j) operates in a manner, or manufactures a product that is
not safe or whose quality is below general industry standards, that will cause
the terminating Party material reputational harm (should they continue to
operate under this Agreement). Furthermore, Ryder, may, by written notice to
Workhorse, terminate this Agreement, in whole or in part, if Workhorse
experiences a Change of Control and the acquiring or controlling Person or
Persons is a competitor of Ryder or is viewed by Ryder, in good faith as having
reputational, safety, quality or credit concerns. Workhorse, may, by written
notice to Ryder, terminate this Agreement, in whole or in part, if Ryder
experiences a Change of Control and the acquiring or controlling Person or
Persons is a competitor of Workhorse or is viewed by Workhorse, in good faith as
having reputational, safety, quality or credit concerns.

 



 Services Partner Agreement – 8

 

 

6.3.Performance Standards. In the event that Ryder fails to meet the Minimum
Sales Goals for two consecutive years during the Term, Workhorse may elect to
terminate Ryder’s rights to act as the “primary” distributor of Workhorse
Vehicles in the Vehicle Distribution Territory. If the event that Ryder fails to
meet the Quality Standards for two consecutive years during the Term, Workhorse
may elect to terminate Ryder as the “sole and exclusive provider” of Repair
Services with respect to the Workhorse Vehicles in the Repair Territory. In the
event that Workhorse elects to terminate Ryder as the “primary distributor” or
“sole and exclusive provider” of Repair Services, all other aspects of the
Agreement continue in full force and effect with Ryder continuing to perform the
Services but no longer in a “primary” or “sole and exclusive” capacity, as
applicable.

 

6.4.Insolvency. For the avoidance of doubt, this Agreement shall be considered a
license of intellectual property under Section 365(n) of the Bankruptcy Code. If
Workhorse, as a debtor in possession or a trustee in Bankruptcy in a case under
the Bankruptcy Code, rejects this Agreement, Ryder may elect to retain its
rights under this Agreement as provided in Section 365(n) of the Bankruptcy
Code. Upon written request of Ryder to Workhorse or the Bankruptcy Trustee,
Workhorse or that Bankruptcy Trustee shall not interfere with the rights of
Ryder as provided in this Agreement.

 

  6.5.Effect of Termination.

 

a)Upon request by Workhorse, Ryder shall submit to Workhorse a list of Workhorse
Vehicles and Workhorse Vehicle Parts in Ryder’s inventory within thirty (30)
days following the effective date of expiration or termination of this Agreement
for any reason whatsoever. Workhorse shall have the right to inspect such
Workhorse Vehicles and Workhorse Vehicle Parts before any disposition by Ryder.
Ryder may not sell, transfer, or otherwise dispose of any of the remaining
Workhorse Vehicles and Workhorse Vehicle Parts for which Workhorse has collected
full payment from Ryder until it is notified by Workhorse whether Workhorse
elects to repurchase any of such remaining Workhorse Vehicles and Workhorse
Vehicle Parts in accordance with Section 6.5(b). Ryder shall not sell, transfer
or otherwise dispose of any Workhorse Vehicles or Workhorse Vehicle Parts for
which Workhorse has not collected full payment from Ryder without prior written
consent from Workhorse. Workhorse shall have up to forty-five (45) days
following receipt of the list provided by Ryder in which to inspect the
remaining Workhorse Vehicles and Workhorse Vehicle Parts, and to notify Ryder of
Workhorse’s election. Workhorse may make the election at any time before the
expiration of the election period. If Workhorse does not elect to repurchase
some or all of the remaining Workhorse Vehicles and Workhorse Vehicle Parts
within such period, and if Ryder has fulfilled all of its obligations under this
subsection, Ryder may sell the remaining Workhorse Vehicles and Workhorse
Vehicle Parts that Workhorse has not elected to purchase in accordance with this
Agreement in the Vehicle Territory or the Parts Distribution Territory, as the
case may be, on a non-exclusive basis.

 



 Services Partner Agreement – 9

 

 

b)If Workhorse elects to exercise the option described in Section 6.5(a),
Workhorse may repurchase such Workhorse Vehicles and Workhorse Vehicle Parts at
the lesser of: (i) the original price Ryder paid inclusive of any transportation
costs, taxes and insurance; or (ii) the price then in effect for such Workhorse
Products or Workhorse Vehicle Parts on the date of such termination of this
Agreement. Should Workhorse elect to exercise its option, Workhorse shall be
responsible for all costs of transporting the Workhorse Vehicles and Workhorse
Vehicle Parts from the Ryder location at which they are located to the location
designated by Workhorse. Ryder agrees to cooperate with and assist Workhorse in
making all necessary arrangements for such transportation.

 

c)If this Agreement expires or is terminated for any reason whatsoever, subject
to Section 6.4(a), neither Party shall have, and each Party hereby waives, any
claim of any nature whatsoever such Party might otherwise have against the other
for compensation, terminal compensation, compensation of goodwill, or
reimbursement for expenses incurred in conducting such Party’s business and
distribution of the Workhorse Vehicles and Workhorse Vehicle Parts; provided,
however, nothing in this Section 6.5(c) shall be construed as precluding or
limiting the right of Ryder to collect the price paid by Workhorse on Ryder’s
resale of the remaining Workhorse Vehicles or Workhorse Vehicle Parts from
Workhorse if Workhorse exercises the option described in Section 6.5(b).

 

d)Upon expiration or termination of this Agreement for any reason whatsoever,
each Party shall return to the other any and all documents and records in its
control, and all copies or notices thereof, containing or disclosing any
information or knowledge relating to the this Agreement or the business of each
Party, its subsidiaries, affiliates, customers and suppliers including, without
limitation, all purchase orders, invoices, correspondence, specification data,
engineering drawings, references, lists of suppliers, lists of customers or
potential customers unused promotional materials, and any other documents and
records relating to the performance of each Party’s duties under this Agreement
or production or marketing methods or plans.

 

6.6.Force Majeure. Notwithstanding anything to the contrary in this Agreement,
except for either Party’s obligations to pay amounts due under this Agreement,
neither Party will be deemed to be in default of any provision of this Agreement
for any delay, error, failure, or interruption of performance due to any act of
God, terrorism, war, insurrection, riot, boycott, strike, or other labor or
civil disturbance, material interruption of power service, material interruption
of communications services, material problems with the Internet, epidemic, act
of any other person not under the control of such Party, or other similar cause.
The Party subject to any of the foregoing events shall give the other Party
reasonable written notification of any resulting material or indefinite delay.

 

6.7.Non-Contest License; Covenant Not to Sue. Each Party acknowledges that its
relationship with the other is that of licensee and licensor, and not that of
franchisee and franchisor. This Agreement is in no way intended to grant Ryder a
license longer than the term of the Agreement. After the Term, Ryder agrees to
promptly provide its resignation to Workhorse of each dealership for the state
or federal jurisdiction in which it is located, in accordance with the relevant
governing state or federal law.

 

6.8.Survival. The following provisions of this Agreement will survive expiration
or termination of this Agreement: Sections 1, 3, 5, 6.5, 6.6, 6.7, 6.8, 7.1,
7.3, 8, 9, 10, 11, 12, 13, 14, 15.3, 15.4, and 15.7.

 



 Services Partner Agreement – 10

 



 

7.Representations and Warranties.

 

7.1.Mutual. Each Party represents and warrants that the Party’s execution,
delivery, and performance of this Agreement: (a) has been authorized by all
necessary corporate action; (b) does not violate the terms of any law,
regulation, or court order to which such Party is subject or the terms of any
agreement to which the Party or any of its assets may be subject; and (c) is not
subject to the consent or approval of any third party.

 

7.2.Services. Ryder represents and warrants that the Services will be carried
out with reasonable care and skill and performed in a timely, workmanlike, and
cost effective manner using properly trained staff familiar with the functions
and operation of the Workhorse Vehicles and the Workhorse Vehicle Parts.

 

7.3.Workhorse IPR. Workhorse represents and warrants that: (a) it is the sole
owner, or an authorized licensee, of the Workhorse IPR and has the full legal
right and authority to convey the rights and licenses that it conveys under this
Agreement; (b) it is under no obligation or restriction, nor will it assume any
such obligation or restriction, that does or would in any way interfere or
conflict with the rights granted by it under this Agreement; and (c) neither the
Workhorse IPR, the Workhorse Vehicles, nor the Workhorse Vehicle Parts, and nor
the use of any of the foregoing by Ryder or its agents or representatives as
permitted under this Agreement, including in the performance of the Services,
does or will misappropriate, infringe, violate, or interfere with any Patent,
trademark, copyright, trade secret, or other intellectual property or
proprietary right of any person or entity.

 

8.Intellectual Property.

 

8.1.Background IP. Each Party shall retain sole and exclusive ownership of all
IP discovered, produced, conceived, created, or reduced to practice by it before
the Effective Date, and all IP made after the Effective Date that it can
establish was made or conceived by it independently from its performance of the
activities under this Agreement.

 

8.2.Workhorse IPR. Except for the rights granted to Ryder under Sections 2.1,
2.2 and 2.3, Workhorse reserves all right, title, and interest in and to the
Workhorse IPR.

 

8.3.Workhorse Developments. Workhorse shall have sole and exclusive ownership of
all IP conceived solely by it or its agents and representatives after the
Effective Date that arises from the performance of the activities under this
Agreement, including any IP based on or derivative of the Workhorse IPR.

 

8.4.Ryder Developments. Ryder shall have sole and exclusive ownership of all IP
conceived solely by it or its agents and representatives after the Effective
Date that arises from the performance of the activities under this Agreement,
with the exclusion of any IP that Ryder develops that is based on or derivative
of the Workhorse IPR, to which Workhorse shall have exclusive rights.

 



 Services Partner Agreement – 11

 

 

8.5.Further Assistance and Infringement. Each Party shall reasonably assist and
cooperate with the other Party, as reasonably requested by the other Party, to
verify and acknowledge the other Party’s ownership of or rights in its IP
pursuant to this Agreement, including to enable the other Party to acquire,
transfer, maintain, perfect, and enforce its intellectual property rights and
other legal protections in and to that IP. Such assistance and cooperation
includes executing documents reasonably necessary for filing and prosecuting
Patents and assigning rights in those Patents, as well as executing declarations
and other papers necessary for prosecuting those Patents.

 

9. Confidentiality.

 

9.1.Confidential Information. Each Party acknowledges the need to preserve the
Confidential Information that a Party discloses (the “Discloser”) to the other
Party (the “Recipient”) in connection with this Agreement, regardless of the
form or manner in which the information is disclosed or learned.

 

9.2.Limitations. Each of the Parties agrees and acknowledges that the other
Party’s Confidential Information is that Party’s valuable property. Accordingly,
the Recipient may use Confidential Information of the Discloser only for the
purposes of exercising Recipient’s rights and fulfilling Recipient’s obligations
under this Agreement. Recipient shall use the same degree of care, but no less
than a reasonable degree of care, to protect against the unauthorized disclosure
or use of Discloser’s Confidential Information as it uses to protect its own
confidential information of a similar type. Recipient shall disclose
Confidential Information of Discloser only to its employees or independent
contractors who have a need to know for the above stated purpose, and who are
bound by obligations of confidentiality no less restrictive than the terms of
this Agreement. Any duplication, use, disclosure, or other act or omission by
any person that obtains access to or possession of Confidential Information
through Recipient that would be a breach of this Agreement if committed by
Recipient is deemed a breach of this Agreement by Recipient for which Recipient
shall be responsible.

 

9.3.Exceptions. Recipient’s obligation under this Agreement to treat information
as Confidential Information does not apply to information that: (i) is
already known to Recipient at the time of disclosure and was not obtained,
directly or indirectly, from Discloser; (ii) is independently developed by
Recipient without reference to or use of the Discloser’s Confidential
Information; (iii) is obtained by Recipient from another source without a breach
of any obligation of confidentiality owed by that source to Discloser; or (iv)
is or becomes part of the public domain through no wrongful act of Recipient or
any party that obtained the information from Recipient. If Recipient is served
with a subpoena or other legal process, court, or governmental request or order
requiring disclosure, or is otherwise required by law or securities exchange
requirement to disclose, any of Discloser’s Confidential Information, Recipient
shall, unless prohibited by law, promptly notify Discloser of that fact and
cooperate fully (at Discloser’s expense) with Discloser and its legal counsel in
opposing, seeking a protective order, seeking to limit, or appealing the
subpoena, legal process, request, order, or requirement to the extent deemed
appropriate by Discloser. Recipient may comply with the subpoena or other legal
process or requirement after complying with the foregoing sentence, but only to
the extent necessary for compliance.

 



 Services Partner Agreement – 12

 

 

9.4.Public Announcements. Other than as explicitly set forth in this Agreement,
neither Party shall issue or release any announcement, statement, press release
or other publicity or marketing materials relating to this Agreement or the
relationship between the Parties, or otherwise use the other Party's trademarks,
service marks, trade names, logos, symbols or brand names, in each case, without
the prior written consent of the other Party. Notwithstanding the foregoing,
disclosure of this Agreement will be made through the issuance of a press
release and the filing with the Securities and Exchange Commission of a Form 8-K
Current Report within four (4) business days of the date hereof. Any Party that
makes such a public disclosure without the prior written consent of the other
Party shall furnish a copy of such public disclosure to such other Party
promptly, but in no event later than five (5) days after making the disclosure.

 

10.Indemnification.

 

10.1.General. Each Party shall defend, indemnify, and hold harmless the other
Party and its members, directors, officers, employees, agents, representatives,
and customers from and against all losses, liabilities, judgments, suits,
awards, penalties, settlements, obligations, demands, damages, costs, and
expenses (including reasonable attorneys’ fees, expenses and disbursements)
incurred by them based on a third party claim (“Losses”) arising out of or
resulting from: (a) any actual or alleged breach by it of any of its
representations or warranties under this Agreement; (b) its willful misconduct,
negligence, or fraud; or (c) personal injury (including death) or property
damage, loss, or destruction arising out of its negligence.

 

10.2.Workhorse Vehicles and Workhorse Vehicle Parts. Workhorse shall defend,
indemnify, and hold harmless Ryder and its members, directors, officers,
employees, agents, representatives, and customers from and against all Losses
incurred by them arising out of or resulting from (a) any latent or patent
defect in, the reliance upon or other use by Ryder or its customers of, the
Workhorse Vehicles, or Workhorse Vehicle Parts, in whole or in part, including,
but not limited to, any product liability claim and all claims based on strict
liability in tort and (b) any third party claim involving Workhorse’s
relationship with a third party service provider unaffiliated with Ryder unless
such third party service provider was engaged by Ryder or any rights or
obligations granted to such third party service provider by Workhorse unless
such third party service provider was engaged by Ryder.

 



 Services Partner Agreement – 13

 

 

10.3.Infringement. Workhorse shall defend, indemnify, and hold harmless Ryder
and its members, directors, officers, employees, agents, representatives, and
customers from and against all Losses incurred by them arising out of or
resulting from any actual or alleged infringement, violation, or
misappropriation of any Patent, copyright, trademark, trade secret, or other
intellectual property right, based on Ryder’s use of the Workhorse IPR,
Workhorse Vehicles, or Workhorse Vehicle Parts as permitted hereunder. Without
limiting Workhorse’s obligations hereunder, if any claim subject to
indemnification under this Section 10.3 is initiated or, in Ryder’s reasonable
opinion, is likely to be initiated, then Workhorse shall either: (a) modify or
replace the relevant aspect of the Workhorse IPR, Workhorse Vehicles, or
Workhorse Vehicle Parts so that it is no longer infringing and reimburse Ryder
for any out-of-pocket expenses reasonably incurred in connection with that
modification or replacement; or (b) procure for Ryder and its customers the
right to continue using the relevant aspect of the Workhorse IPR, Workhorse
Vehicles, or Workhorse Vehicle Parts.

 

10.4.Procedure and Limitations. A Party shall promptly notify the other Party in
writing of any claims, suits, actions, hearings, or proceedings for which it may
seek indemnification under this Section 10. The Party seeking indemnification
shall permit the indemnifying Party to assume and control the defense of any
action; provided, however, the indemnifying Party shall not enter into any
settlement or compromise, or consent to the entry of any judgment admitting any
liability, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. The Party seeking indemnification shall have
the right to participate in the defense of any such claims, suits, hearings,
actions, or proceedings with counsel of its own choosing, at its own expense.

 

11. Insurance.

 

11.1.Mutual Obligations. Each Party will obtain and keep in force during the
Term: (a) Commercial General Liability insurance (including bodily injury,
property damage, personal injury and broad form contractual liability) in the
following amounts: each occurrence - $1,000,000; general aggregate - $2,000,000;
products and completed operations aggregate - $2,000,000; personal and
advertising injury - $1,000,000; blanket contractual liability - $1,000,000; and
(b) Worker’s Compensation insurance subject to statutory limits under the laws
of the state or country in which the Services are to be performed. Each Party
will provide the other with proof of all such insurance and evidence of the
payment of the premiums therefor. Ryder’s insurer will be responsible for the
Workers’ Compensation benefits due to its injured employee(s); and Workhorse’s
insurer will be responsible for the Workers Compensation benefits due to its
injured employee(s). Unless prohibited by law, Ryder may self-insure or utilize
the Texas non-subscriber program, if applicable, for the required workers’
compensation coverage set forth above.

 

11.2.Workhorse Obligations. Workhorse will obtain and keep in force (a)
Commercial General Liability insurance (including bodily injury, property
damage, personal injury and broad form contractual liability) in the following
amounts: each occurrence - $1,000,000; general aggregate - $2,000,000, personal
and advertising injury - $1,000,000; (b) Worker’s Compensation insurance subject
to statutory limits under the laws of the state or country in which it operates;
and (c) products liability insurance to cover the Workhorse Vehicles, Workhorse
Vehicle Parts, and Workhorse’s obligations in connection with those materials 90
days prior to delivery of the first Workhorse Vehicle to Ryder and for the
remaining duration of the Term and for one year thereafter in the following
amounts: (a) each occurrence - $25,000,000 and (b) aggregate per year -
$25,000,000. The foregoing insurance policy shall identify Ryder as an
additional insured. Upon Ryder’s request, Workhorse shall provide Ryder with
proof of all such insurance, copies of all such policies, and evidence of the
payment of the premiums therefor.

 



 Services Partner Agreement – 14

 

 

12.Limitations of Liability. EXCEPT FOR THE THIRD PARTY INDEMNIFICATION
OBLIGATIONS IN SECTION 10 AND THE CONFIDENTIALITY OBLIGATIONS IN SECTION 9, IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, WHETHER
FORESEEABLE OR UNFORESEEABLE, OF ANY KIND WHATSOEVER (INCLUDING LOST PROFITS,
LOSS OF GOODWILL, AND BUSINESS INTERRUPTION) ARISING FROM OR RELATING TO THIS
AGREEMENT. Each Party acknowledges and agrees that the liability and remedy
limitations in this Agreement are material, bargained for provisions of this
Agreement, and that fees and consideration payable hereunder reflects these
disclaimers and limitations.

 

13.Notices. All notices given or required to be given hereunder shall be deemed
to be given and received as of the date sent, if sent by express courier, email,
or facsimile as follows or to such other address as shall have been provided
pursuant to notice under this Section 13:

 

If to Ryder:

 

Ryder System, Inc.

11690 NW 105 Street

Miami, FL 33178

United States of America

Attn: Legal Department

 

If to Workhorse:

 

Workhorse Technologies Inc.

100 Commerce Drive

Loveland, Ohio 45140

Attn: Chief Financial Officer

 

 Services Partner Agreement – 15

 

 

14.Compliance. Each Party shall comply in all material respects with all laws,
legislation, rules, regulations, treaties, governmental requirements and orders,
including those regarding the export and import of products or technical data or
information in any form whatsoever as such laws currently exist and as they may
from time to time be amended, of any United States or foreign government agency
or authority, with respect to the Services and its performance hereunder
(“Applicable Laws”), including, but not limited to, the United States Department
of State International Traffic in Arms Regulations, the United States Department
of Commerce Export Administration Regulations and the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State.
The Workhorse Vehicles and Workhorse Vehicle Parts and the materials and
components thereof will not, to the knowledge of Workhorse, after due inquiry,
contain tin, tantalum, tungsten or gold from sources that contribute to
conflict. The Workhorse Vehicles and Workhorse Vehicle Parts and the materials
and components thereof will not, to the knowledge of Workhorse, after due
inquiry, be produced using forced, compulsory or prison labor or labor that was
the subject of modern slavery or human trafficking. Workhorse shall adopt,
implement and maintain such policies and procedures as shall be reasonably
necessary for compliance with this covenant. Workhorse shall promptly notify
Ryder of any breach of this covenant.

 

15. Miscellaneous.

 

15.1.Entire Agreement; Modifications and Amendments. This Agreement, together
with all related Exhibits, schedules, and attachments, constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein and therein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect
to such subject matter. This Agreement may be amended, modified, or supplemented
only by an agreement in writing signed by each Party.

 

15.2.Monetary Obligations. All monetary obligations of the Parties hereunder
shall be paid in United States Dollars.

 

15.3.Construction. The Background section is incorporated into this Agreement by
reference. The headings and captions in this Agreement are for reference
purposes only and are not intended to affect the terms and conditions of this
Agreement or the interpretation thereof. When from the context it appears
appropriate, each term stated either in the singular or the plural shall include
the singular and the plural and pronouns stated either in the masculine, the
feminine or the neuter shall include the masculine, the feminine and the neuter
shall include the masculine, the feminine and the neuter. Furthermore, this
Agreement has been mutually negotiated by the Parties hereto and represents
their voluntary agreement. No presumption of interpretation shall be imposed
against any Party in the construction of this Agreement. When used herein, the
words “includes” and “including” and their syntactical variations shall be
deemed followed by the words “without limitation.” If one or more of the
provisions in this Agreement is deemed void or voidable under applicable law,
then the remaining provisions will continue in full force and effect.

 

15.4.Successors and Assigns. Neither Party may assign this Agreement, in whole
or in part, by operation of law or otherwise, without each other Party’s advance
written consent; provided, however, that either Party may assign this Agreement,
in whole or in party, to any of its subsidiaries, parents or affiliates without
consent. This Agreement will be binding upon the Parties’ permitted successors
and its assigns. Any assignment in breach of this Section 15.4 will be null and
void.

 



 Services Partner Agreement – 16

 

 

15.5.Waiver. Any waiver of any breach of any provision of this Agreement will
not be construed as a continuing waiver of other breaches of the same or other
provisions hereof.

 

15.6.No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other party
any legal or equitable right, benefit, or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

15.7.Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Florida without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of the State of
Florida. The United Nations Convention on Contracts for the International Sale
of Goods shall not apply to this Agreement. Any legal suit, action, or
proceeding arising out of or related to this Agreement or the Services provided
hereunder shall be instituted exclusively in the federal courts of the United
States or any court of competent jurisdiction in the State of Florida, and each
Party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action, or proceeding. Service of process, summons, notice, or other
document by mail to such Party’s address set forth in Section 13 shall be
effective service of process for any suit, action or other proceeding brought in
any such court. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15.8.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement. Each
Party agrees to execute and deliver such additional agreements, certificates,
and other documents as may be necessary or appropriate to carry out the intent
and purposes of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 Services Partner Agreement – 17

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties each by its
authorized officer or representative have executed this Agreement.

 

Ryder Truck Rental, Inc.   Workhorse Technologies Inc.     /s/ Scott Perry   /s/
Duane Hughes Authorized Signature   Authorized Signature       Scott Perry  
Duane Hughes Printed Name   Printed Name       CTPO   President and COO Title  
Title       4/27/2017   4/27/2017 Date   Date

 

ATTACHMENTS FOLLOW:

 

Exhibit A – Parts Distribution Services

Exhibit B – Repair Services

Exhibit C – Vehicle Distribution Services

Exhibit D – Warranty

 

 Services Partner Agreement – 18

 

 

EXHIBIT A TO SERVICES PARTNER AGREEMENT

 

Parts Distribution Services

 

1.Purchasing Workhorse Vehicle Parts. In order to purchase Workhorse Vehicle
Parts from Workhorse, Ryder will submit a purchase order in a format mutually
agreed upon by the Parties (each, a “Purchase Order”). Workhorse will have ten
(10) business days to accept the Purchase Order or make changes. If Workhorse
does not respond by the end of the ten (10) business-day period, then the
Purchase Order will be deemed accepted by Workhorse. Workhorse agrees it will
use commercially reasonable efforts to meet the delivery date set forth in the
Purchase Order (the “Delivery Date”).

 

2.Pricing of Workhorse Vehicle Parts. For any Workhorse Vehicle Parts ordered to
be specifically utilized in a Workhorse Vehicle during such Workhorse Vehicle’s
Warranty Period, Workhorse shall provide such Workhorse Vehicle Part to Ryder at
no cost to Ryder. For any Workhorse Vehicle Parts ordered to generally stock
Ryder’s inventory or for any other purpose not described in the first sentence
of this Section 2, Workhorse will sell the Workhorse Vehicle Parts to Ryder at
prices to be mutually agreed upon by the Parties, but, in no case, at prices
higher than those that Workhorse charges its other distributors and customers of
the Workhorse Vehicle Parts. Ryder will charge Workhorse a **% service fee on
the cost of each Proprietary Part provided by Workhorse to Ryder, whether for
warranty repair maintenance, to stock inventory, for parts distribution or for
any other purpose to cover distribution costs and inventory holding costs. Such
fee will be billed to Workhorse on a monthly basis and will be paid within 30
days of the date of invoice. The Parties agree that they will jointly evaluate
the above payments and pricing on the 12-month anniversary of this Agreement and
mutually agree in writing to any required revisions.

 

3.Shipment and Delivery. Title to and risk of loss of Workhorse Vehicle Parts
shall be transferred to Ryder by Workhorse when Workhorse makes the Workhorse
Vehicle Parts available to Ryder at the agreed upon shipping point.

 

4. Workhorse Vehicle Part Specifications.

 

4.1.Workhorse Vehicle Parts. Each Workhorse Vehicle Part shall meet all
specifications contained in the applicable Purchase Order and shall be delivered
to Ryder without damage, free of all defects and with all components in working
order.

 

4.2.Defective Workhorse Vehicle Parts. In the event a Workhorse Vehicle Part is
determined by mutual consent of both Ryder and Workhorse, which consent may not
be unreasonably withheld, to be a “Defective Vehicle Part,” Ryder may return
such Defective Vehicle Part, without penalty, liability or further obligation to
Ryder, and either (i) request a complete refund from Workhorse or (ii) require
Workhorse, at Workhorse’s sole cost and expense, to exchange such defective
Workhorse Vehicle Part for the same type of Workhorse Vehicle Part without
defects within a reasonable amount of time.

 

** The information omitted is confidential in nature and has been omitted.
Workhorse Group Inc. has filed the omitted portion with the Securities and
Exchange Commission requesting confidential treatment.

 

Exhibit A – Parts Distribution Services

 



 
 

 

4.3.Effect upon Cancellation. Ryder shall have no obligation to accept or pay
for any Workhorse Vehicle Parts pursuant to any Purchase Order that has been
cancelled: (i) prior to the commencement of production for Workhorse Vehicle
Parts that are to be produced in anticipation of a repair; or (ii) prior to
shipment for Workhorse Vehicle Parts that are in stock and in Workhorse’s
inventory.

 

5.Payment for Workhorse Vehicle Parts. Upon acceptance of a Purchase Order and
shipment of the applicable Workhorse Vehicle Parts, if applicable as per Section
2 above, Workhorse will send Ryder an invoice for all Workhorse Vehicle Parts
shipped to Ryder under that Purchase Order and Ryder will pay all amounts due
under that invoice within ten (10) days of receiving the Workhorse Vehicle Parts
and the invoice.

 

6.Additional Workhorse Warranties. Workhorse will manufacture each Workhorse
Vehicle Part in accordance with the minimum specifications forth in the
applicable Purchase Order, as the same may be revised by mutual agreement of the
Parties (the “PO Specifications”). Workhorse agrees that the PO Specifications
will be guaranteed for each Workhorse Vehicle Part. In addition to and without
prejudice to all other warranties expressed or implied by applicable laws,
Workhorse represents and warrants that each Workhorse Vehicle Part shall be
delivered to Ryder free of all defects, including in workmanship, materials, or
design, and shall conform to the PO Specifications. Workhorse warrants that each
Workhorse Vehicle Part shall be manufactured and furnished in accordance with
all applicable laws, including Federal Motor Vehicle Safety Standards in effect
for similar parts manufactured at the time of manufacture, Workhorse warrants
that the Workhorse Vehicle Parts will not interfere with any contractual rights
or infringe upon any United States or foreign patents and/or copyrights and/or
any United States, foreign, state or common law trademark, trade dress, trade
name or similar property right. Workhorse further represents and warrants that
at the time of delivery, all Workhorse Vehicle Parts shall be free and clear of
all encumbrances, liens, creditor claims and debts of any nature whatsoever and,
upon delivery thereof, Ryder shall have good and marketable title to each
Workhorse Vehicle Part and Workhorse agrees to defend such title forever.
Workhorse warrants and agrees that physical delivery of each Workhorse Vehicle
Part (i) shall be rightful and shall not be subject to any import quota,
restrictions or regulation preventing or forbidding the importation or sale of
such Workhorse Vehicle Part or any component part thereof, and (ii) shall not be
subject to any duty, tariff or penalty. The warranties provided herein shall be
in addition to all other warranties provided by Workhorse herein or otherwise.
Ryder has specifically relied upon such warranties in entering into this
Agreement and each Purchase Order.

 

7.Promotion of Workhorse Vehicle Parts. In order to market and promote the
Workhorse Vehicle Parts, Ryder will:

 

7.1.Present itself to the public and prospective customers as an authorized
distributor of Workhorse Vehicle Parts;

 

7.2.Promote the sale of the Workhorse Vehicle Parts through systematic contacts
with owners, users, and prospective owners and users of the Workhorse Vehicles
and Workhorse Vehicle Parts; and

 

7.3.As much as reasonably possible, make use of the promotional materials
provided to Ryder by Workhorse, including brochures and point-of-sale materials.

 

Exhibit A – Parts Distribution Services

 



 
 

 

8.Removal of Labels. Ryder will not alter or remove any Workhorse identity
plates, numbers, marks or operating instruction labels on any Workhorse Vehicles
or Workhorse Vehicle Parts without Workhorse’s prior written consent.

 

9.  Assistance by Workhorse.

 

9.1.Identification. Workhorse will identify Ryder as an authorized distributor
of Workhorse Vehicle Parts in all lists and other documentation in which
Workhorse identifies such distributors in the Parts Distribution Territory.

 

9.2.Information and Materials. Workhorse will deliver to Ryder all training,
assistance, information and other materials, including point-of-sale materials,
necessary or appropriate for Ryder to perform the Parts Distribution Services
and will provide Ryder with all upgrades and, modifications to such materials,
instruction manuals, operations manuals, user guides, product and equipment
specifications, and other documentation or information as well as revised
training and assistance as they become available or as specifically requested by
Ryder.

 

9.3.Regulatory Approvals. Workhorse will acquire and obtain all regulatory
approvals and licenses necessary for Workhorse to be able to deliver all
Workhorse Vehicle Parts to Ryder in the Parts Distribution Territory and provide
commercially reasonable assistance to Ryder that may be necessary for Ryder to
obtain regulatory approvals and licenses necessary for Ryder to sell the
Workhorse Vehicle Parts in the Parts Distribution Territory. The Parties will
cooperate with one another to obtain any regulatory approvals or licenses that
are necessary for either Party to perform their respective obligations under
this Agreement.

 

10.Payment. As partial consideration for the Parts Distribution Services, Ryder
may establish a fair market sales price for the Workhorse Vehicle Parts to its
customers, and may retain the difference between the purchase price (from Ryder)
and the fair market sales price to customers.

 

Exhibit A – Parts Distribution Services

 



 
 

 

EXHIBIT B TO SERVICES PARTNER AGREEMENT

 

Repair Services

 

1.Promotion of Repair Services. In order to market and promote the Repair
Services and Ryder’s affiliation with Workhorse, Ryder will:

 

1.1.Present itself to the public and prospective customers as a “Workhorse
Service Partner” and operate facilities as an authorized Workhorse Service
Partner for the repair and maintenance of Workhorse Vehicles;

 

1.2.Promote the servicing of the Workhorse Vehicles and Workhorse Vehicle Parts
through systematic contacts with owners, users, and prospective owners and users
of the Workhorse Vehicles and Workhorse Vehicle Parts; and

 

1.3.As much as possible, make use of the promotional materials provided to Ryder
by Workhorse, including brochures and point-of-sale materials.

 

2.Specific Services.

 

2.1.Comprehensive Repair and Maintenance Services. Ryder will offer and provide
comprehensive repair and maintenance services for the Workhorse Vehicles, upon
the request of an owner of a Workhorse Vehicle (“Owner”). All such repair and
maintenance work will be performed in accordance with the technical information
and relevant documentation developed in cooperation between the parties.

 

2.2.Warranty Service. Subject to the provisions of Section 3 of the Agreement,
for all Repair Services performed by Ryder on the Workhorse Vehicles during the
Warranty Period, excluding physical damage repairs resulting from, but not
limited to, collision, driver behavior, fire or act of God (“Physical Damage”)
(all Repair Services other than Physical Damage repairs shall be defined as
“Warranty Services”), Workhorse will reimburse Ryder as set forth in Section 4
below. Workhorse Vehicle Parts provided directly by Workhorse for the
performance of Warranty Services shall be provided to Ryder without charge. Upon
completion of Warranty Services, Ryder will record the name, address and contact
details of the Owner, vehicle identification number, description of the work
performed and date of service, the Workhorse Vehicle Parts installed, any other
documentation customarily provided to other OEMs by Ryder for similar Warranty
Services, and all other information reasonably requested by Workhorse. Ryder
will retain such records for at least five (5) years. All other Workhorse
Vehicle Parts will be sold to Ryder at prices to be mutually agreed upon by the
Parties, but, in no case, at prices higher than those that Workhorse charges any
other buyer or customer. Once the Warranty Period has expired, Ryder shall
charge the Owner its prevailing labor and parts rate for such Repair Services.
Physical Damage repairs shall be charged to Owner at Ryder’s prevailing rates at
all times (both during and after the Warranty Period expires). Ryder intends to
perform most of the services directly through one of its locations; however, in
instances where it is necessary for Ryder to subcontract any Repair Services
(only during the Warranty Period) to support customer uptime or to perform
Repair Services not provided directly by Ryder (such as towing), Workhorse will
reimburse Ryder for such costs with a **% mark-up, so long as Workhorse grants
prior written approval to Ryder for the Repair Services to be provided by the
subcontractor. Notwithstanding the foregoing, parties agree that no prior
written notice will be required to subcontract any Repair Services in the event
of an emergency or for over-the-road repair services.

 

Exhibit B – Repair Services 

 



 
 

 

2.3.Warranty Adjustments. Parties agree that they will discuss, in good faith,
any changes to the scope of the Warranty Services and will jointly develop any
additional options for Warranty Services or the Warranty Period. In the event
that a change in the Warranty Services results in a change in the price of the
Workhorse Vehicle, Parties agree to discuss and jointly determine whether
Ryder’s commission would need to be changed.

 

2.4.Recall Campaigns. Ryder will, upon Workhorse’s request or the request of an
Owner, perform recall inspections and services on the Workhorse Vehicles, at no
cost to the Owner, in strict accordance with the applicable policies and
procedures provided to Ryder by Workhorse, including all timetables and
deadlines reasonably designated by Workhorse. Upon completion of any recall
inspection or recall services, Ryder will record the name, address and contact
details of the Owner, vehicle identification number, a description of the work
done, the Workhorse Vehicle Parts installed or delivered and the date of service
or delivery, any other documentation customarily provided to other OEMs by Ryder
for similar recall inspection services, and all other information reasonably
requested by Workhorse. Ryder will retain these records for at least five (5)
years from the date of service, or longer if required by federal or state law,
and will charge Workhorse as per Section 4 below.

 

2.5.Emergency Services. If set forth in the applicable Warranty, Ryder will
offer and provide roadside emergency break down services on the Workhorse
Vehicles within reasonably acceptable response intervals, regardless of where,
when, or by whom those Workhorse Vehicles were purchased. Ryder will ensure that
these services are available on a 24 hours a day, 7 days a week basis. Upon
receipt of a request for these services, by an Owner or by Workhorse, Ryder will
begin processing that request and performing the services as soon as is
reasonably practicable.

 

2.6.Pre-Delivery Inspections. Ryder will, upon Workhorse’s request and at the
rates set forth herein, carry out receiving and pre-delivery inspections on the
Workhorse Vehicles in accordance with checklists provided to Ryder by Workhorse,
carefully checking that the Workhorse Vehicles in question are suitable for use
on public roads and are otherwise free of defects.

 

2.7.Product Modifications. Ryder may make modifications (including bodywork and
machinery installation) to a Workhorse Vehicle or Workhorse Vehicle Part, as
requested by an Owner; provided, however, that all such modifications must
comply with the engineering specifications and guidelines provided to Ryder by
Workhorse, including all instructions manuals, service bulletins, and chassis
drawings for the applicable Workhorse Vehicle and Owner shall be charged for
such modifications. Workhorse shall have the exclusive right to decline warranty
coverage on any modification, or any vehicle system that the modification may
negatively effect, that is requested by an Owner.

 

** The information omitted is confidential in nature and has been omitted.
Workhorse Group Inc. has filed the omitted portion with the Securities and
Exchange Commission requesting confidential treatment.

 

Exhibit B – Repair Services 

 



 
 





 

2.8.Proprietary Parts. Ryder agrees to use Proprietary Parts provided by
Workhorse for all Warranty Services and will obtain Workhorse written approval
before providing any non-Proprietary Parts. Ryder agrees not to solicit or try
to solicit aftermarket Proprietary Parts outside of Workhorse. Workhorse shall
not warrant any non-Proprietary Parts or aftermarket Proprietary Parts and will
have no obligation to repair any such parts during or after the Warranty Period.

 

2.9.Continuous Improvement. Ryder will measure and track vehicle delivery,
vehicle uptime, customer satisfaction and repair times for standard tasks
performed during the Term. Repair times will be communicated to Workhorse as
part of the standard reporting package. Quarterly, Ryder and Workhorse will meet
and review data related to vehicle delivery times, vehicle uptime, customer
satisfaction and repair times for standard tasks to discuss ways to improve
efficiencies, to develop continuous improvement initiatives and to determine a
set of Standard Repair Times for common tasks and task strings for warrantable
and non-warrantable repairs.

 

3. Assistance by Workhorse.

 

3.1.Identification. Workhorse will identify Ryder as an authorized Workhorse
Service Partner in all lists and other documentation in which Workhorse
identifies authorized Workhorse Service Partners in the Repair Territory.

 

3.2.Training. Workhorse will provide training programs for Ryder’s personnel and
staff, at times and locations reasonably agreed upon by the Parties, as
necessary or appropriate for Ryder to safely perform the Repair Services set
forth herein.

 

3.3.Technical Information and Tools. Workhorse, in consultation with Ryder, will
deliver to Ryder certain technical information, diagnostic and other equipment,
tools, software, and other materials necessary or appropriate for Ryder to
safely perform the Repair Services set forth herein and will provide Ryder with
all upgrades and, modifications to such materials, instruction manuals,
operations manuals, user guides, product and equipment specifications, and other
documentation or information as well as revised training and assistance as they
become available or as specifically and reasonably requested by Ryder.

 

3.4.Warranty and Recall Information. Workhorse will deliver to Ryder all
information and materials necessary or appropriate for Ryder to safely perform
the Warranty Services and recall campaigns services set forth herein.

 

4. Payment.

 

4.1.Warranty Service Pricing. Workhorse (or its assignee) shall reimburse Ryder
for any such Repair Services as follows:

 

a)Hourly Labor Charge: $**, which may be adjusted annually on January 1, at
Ryder’s discretion, by providing thirty (30) days’ notice to Workhorse. These
adjustments will be computed based on the percentage change in the Revised
Consumer Price Index for Urban Wage Earners and Clerical Workers (1967 base
period) published by the U.S. Bureau of Labor Statistics (or any successor index
designated by Ryder) (“CPI”) from the base index.

 

b)Parts (other than those Ryder has received from Workhorse without charge
pursuant to Section 2 of Exhibit A): Ryder will charge Workhorse a **% service
fee on the cost of each Proprietary Part provided by Workhorse to Ryder, whether
for warranty repair maintenance, to stock inventory, for parts distribution or
for any other purpose to cover distribution costs and inventory holding costs.
Such fee will be billed to Workhorse on a monthly basis and will be paid within
thirty (30) days of the date of invoice.

 

4.2.Outside Repairs during Warranty Period: Ryder’s cost plus **%, so long as
Workhorse grants prior written approval to Ryder for the outside Repair Services
to be provided by the subcontractor. Notwithstanding the foregoing, parties
agree that no prior written notice will be required to subcontract any Repair
Services in the event of an emergency or for over-the-road repair services.

 

4.3.Charges for all repairs will be billed after the repair is performed.
Workhorse shall pay Ryder for all non-disputed charges under this Exhibit B
within thirty (30) days of the date of Ryder’s invoice, without deduction or
setoff. Any charge not disputed within ninety (90) days of Ryder’s invoice date
will be conclusively deemed correct.

 

4.4.The Parties agree that they will jointly evaluate the above payments and
pricing on the 12-month anniversary of this Agreement and mutually agree in
writing to any required revisions

 

** The information omitted is confidential in nature and has been omitted.
Workhorse Group Inc. has filed the omitted portion with the Securities and
Exchange Commission requesting confidential treatment.

 

Exhibit B – Repair Services 

 

 
 

 

EXHIBIT C TO SERVICES PARTNER AGREEMENT

 

Vehicle Distribution Services

 

1.Purchasing Workhorse Vehicles. In order to purchase Workhorse Vehicles from
Workhorse for its own fleet or for any Third Party (“Third Party Purchaser”),
Ryder will submit a standard purchase order in a format provided by Workhorse,
which will be in the name of Ryder, the Third Party Purchaser or a financial
institution, as applicable (each, a “Purchase Order”). For example, the Purchase
Order for a Workhorse Vehicle purchased on behalf of a Third Party Purchaser
will be in the name of the Third Party Purchaser. Workhorse will have ten (10)
business days to accept the Purchase Order or make changes. If Workhorse does
not respond by the end of the ten (10) day period, then the Purchase Order will
be deemed accepted by Workhorse. Workhorse agrees it will use commercially
reasonable efforts to meet the delivery date set forth in the Purchase Order
(the “Delivery Date”). For Workhorse Vehicles sold by Ryder on behalf of
Workhorse to the Third Party Purchasers, title will transfer directly from
Workhorse to the Third Party Purchaser. Ryder shall remit payment to Workhorse
for all Workhorse Vehicles it purchases from Workhorse, whether for Ryder’s own
use or on behalf of a Third Party Purchaser, which shall be paid in ten (10)
days of delivery. Ryder will not provide financing for Third Party Purchaser,
but the parties agree and acknowledge that financing may be provided by
Workhorse or a third-party financing entity. Ryder shall not be responsible for
the failure or refusal by any Third Party Purchaser to pay Workhorse for a
Workhorse Vehicle. In connection with the process of purchasing the Workhorse
Vehicles by Ryder on behalf of Third Party Purchasers, parties will work
together to mitigate any tax impact to Ryder.

 

2.Light Duty Vehicles. The Parties agree to mutually work together to develop a
sales and distribution platform and related agreement pertaining to sales of the
light-duty W-15 pickup to consumers.

 

3.Product Launch. Ryder’s timeline for developing and activating the product
launch with respect to Workhorse Vehicles will be provided to Workhorse within
thirty (30) days of the date hereof.

 

4.Pricing of Workhorse Vehicles. Workhorse will sell the Workhorse Vehicles to
Ryder directly or on behalf of a Third Party Purchaser at prices to be
determined by Workhorse (provided that both Parties agree to collaborate in good
faith to determine any modifications in pricing in the event that demand falls
below expectations), but, in no case, at prices higher than those that Workhorse
charges its other distributors and customers of the Workhorse Vehicles which
such price shall be adjusted to take into account discounts offered for large
volume purchases by Exclusive Accounts.

 

5.Shipment and Delivery. For purchases of Workhorse Vehicles by Ryder, title to
and risk of loss of Workhorse Vehicles shall be transferred to Ryder by
Workhorse when Workhorse makes the Workhorse Vehicles available to Ryder at
delivery location set forth on the Purchase Order. Title to and risk of loss of
Workhorse Vehicles sold to Third Party Purchasers through Ryder as Workhorse’s
agent, shall be transferred to such Third Party Purchaser by Workhorse when
Workhorse makes the Workhorse Vehicle available to the Third Party Purchaser at
the delivery location set forth on the Purchase Order.

 

Exhibit C – Vehicle Distribution Services

 



 
 

 

6. Workhorse Vehicle Specifications.

 

a.Workhorse Vehicles. Each Workhorse Vehicle shall meet all specifications
contained in the applicable Purchase Order and shall be delivered to Ryder
without damage, free of all defects and with all components in working order.

 

b.Defective Workhorse Vehicles. In the event a new Workhorse Vehicle meets the
definition of a Defective Vehicle as set forth below and Ryder or the Third
Party Purchaser notifies Workhorse within three (3) months in writing, then
Ryder or the Third Party Purchaser shall be entitled to return such Workhorse
Vehicle, without penalty, liability or further obligation, and either: (i)
request a complete refund from Workhorse of the purchase price paid for the
Workhorse Vehicle; or (ii) require Workhorse, at Workhorse’s sole cost and
expense, to exchange such Defective Vehicle for a new Workhorse Vehicle of the
same type that meets the standards in Section 6(a) of this Exhibit C within a
reasonable amount of time. A “Defective Vehicle” means a Workhorse Vehicle in
which the same problem has not been repaired after four (4) attempts, including
consultation with Workhorse on the final two (2) attempts, or a vehicle that is
out of service for thirty (30) or more consecutive days for repairs within the
one (1) year following purchase.

 

c.Effect upon Cancellation. Until such time that Workhorse is manufacturing the
Workhorse Vehicles on a standard monthly production cycle, Ryder shall not be
able to cancel any Purchaser Order. As such, Ryder is not entitled to defer or
cancel any Purchase Order in any way. Upon commencing a standard monthly
production cycle, Ryder will have the ability cancel a Purchase Order in writing
during the period of thirty (30) days from the date of the Purchase Order. Ryder
will have no obligation to accept or pay for any Workhorse Vehicle if it has
cancelled the Purchase Order within such thirty (30) day period. Notwithstanding
the foregoing, for Purchase Orders with extended lead time, Ryder shall have no
obligation to accept or pay for any Workhorse Vehicle if it has cancelled the
Purchase Order forty-five (45) days prior to commencement of production and such
production date will be communicated to Ryder upon acceptance of the Purchase
Order. Any payments made by Ryder relating to a Purchase Order within the
allowable cancellation period shall be promptly returned by Workhorse to Ryder
and Ryder shall have no obligation to accept such Workhorse Vehicle.

 

d.Payment for Workhorse Vehicles. Upon delivery of the Workhorse Vehicles per
Section 5 above, Workhorse will send Ryder an invoice (in the name of Ryder or
the Third Party Purchaser, as applicable) for all Workhorse Vehicles that
Workhorse delivered pursuant to that Purchase Order and Ryder will remit the
total amount (on behalf of itself or the Third Party Purchaser, as applicable)
due within 10 days of the Workhorse Vehicle delivery and receipt of the invoice.
For example, invoices for Workhorse Vehicles purchased on behalf of Third Party
Purchasers will be in the name of the Third Party Purchaser.

 

Exhibit C – Vehicle Distribution Services

 



 
 

 

7.Ryder Records for Third Party Purchasers. Ryder will record the date of sale,
customer price, vehicle identification number(s), name, address and contact
details for all Third Party Purchasers who purchase Workhorse Vehicles from
Ryder. Ryder will remit such information to Workhorse in monthly sales reports
within fifteen (15) days of the end of the following month.

 

8.Ryder Commission.

 

a.For any Workhorse Vehicle purchased on behalf of a Third Party Purchaser from
Ryder, Ryder shall be entitled to a commission fee from Workhorse of **% of the
purchase price for the medium duty step van and **% of the purchase price of
light-duty W-15 pickups. In addition, Workhorse will pay a sales performance
incentive of $** to Ryder for each light-duty W-15 pickup covered by a letter of
intent signed by a Third Party Purchaser, excluding letter of intents for the
Ryder fleet. Workhorse shall pay the commission fee to Ryder within thirty (30)
days of the date that Ryder pays or remits funds to Workhorse for the full
purchase price for the Workhorse Vehicle.

 

9.Additional Workhorse Warranties. Subject to the provisions of Section 6 of
Exhibit C of the Agreement, Workhorse will manufacture each Workhorse Vehicle in
accordance with the minimum specifications put forth in the applicable Purchase
Order, as the same may be revised by the Parties by mutual agreement (the “PO
Specifications”). Workhorse agrees that the PO Specifications will be guaranteed
for each Workhorse Vehicle. In addition to and without prejudice to all other
warranties expressed or implied by applicable laws, Workhorse represents and
warrants that each Workhorse Vehicle shall be delivered to Ryder free of all
defects, including in workmanship, materials, or design, and shall conform to
the PO Specifications. Workhorse warrants that each Workhorse Vehicle shall be
manufactured and furnished in accordance with all Applicable Laws, including
Federal Motor Vehicle Safety Standards applicable to vehicles like the Workhorse
Vehicles at the time of manufacture. Workhorse warrants that the Workhorse
Vehicles will not interfere with any contractual rights or infringe upon any
United States or foreign patents and/or copyrights and/or any United States,
foreign, state or common law trademark, trade dress, trade name or similar
property right. Workhorse further represents and warrants that at the time of
delivery, all Workhorse Vehicles shall be free and clear of all encumbrances,
liens, creditor claims and debts of any nature whatsoever and, upon delivery
thereof, Ryder shall have good and marketable title to each Workhorse Vehicle
and Workhorse agrees to defend such title forever. Workhorse warrants and agrees
that physical delivery of each Workhorse Vehicle (i) shall be rightful and shall
not be subject to any import quota, restrictions or regulation preventing or
forbidding the importation or sale of such Workhorse Vehicle or any component
part thereof, and (ii) shall not be subject to any duty, tariff or penalty. The
warranties provided herein shall be in addition to all other warranties provided
by Workhorse herein or otherwise. Ryder has specifically relied upon such
warranties in entering into this Agreement and each Purchase Order.

 

** The information omitted is confidential in nature and has been omitted.
Workhorse Group Inc. has filed the omitted portion with the Securities and
Exchange Commission requesting confidential treatment.

 

Exhibit C – Vehicle Distribution Services

 



 
 

 

10.Promotion of Workhorse Vehicles. In order to market and promote the Workhorse
Vehicles, Ryder will:

 

a.Present itself to the public and prospective customers as an authorized
distributor of Workhorse Vehicles;

 

b.Ryder agrees that it will promote and sell the Workhorse Vehicles through
Ryder’s formal marketing efforts in the same manner (with respect to resources
and time) as, and in no case less favorable than, it promotes and sells other
traditional OEMs products with whom Ryder has a significant relationship.

 

c.Promote the sale of the Workhorse Vehicles through systematic contacts with
owners, users, and prospective owners and users of the Workhorse Vehicles and
Workhorse Vehicles;

 

d.Consult with Workhorse on a quarterly basis to mutually agree on a yearly plan
for Ryder’s advertising and promoting the Workhorse Vehicles; and

 

e.As much as reasonably possible, make use of the promotional materials provided
to Ryder by Workhorse, including brochures and point-of-sale materials.

 

11.Removal of Labels. Ryder will not alter or remove any Workhorse identity
plates, numbers, marks or operating instruction labels on any Workhorse Vehicles
or Workhorse Vehicles without Workhorse’s prior written consent.

 

12. Assistance by Workhorse.

 

a.Identification. Workhorse will identify Ryder as an authorized distributor of
Workhorse Vehicles in all lists and other documentation in which Workhorse
identifies such distributors in the Vehicle Distribution Territory.

 

b.Information and Materials. Workhorse will deliver to Ryder all training,
assistance, information and other materials, including point-of-sale materials,
necessary or appropriate for Ryder to perform the Vehicle Distribution Services
and will provide Ryder with all upgrades and, modifications to such materials,
instruction manuals, operations manuals, user guides, product and equipment
specifications, and other documentation or information as well as revised
training and assistance as they become available or as specifically and
reasonably requested by Ryder.

 

c.Regulatory Approvals. Workhorse will acquire and obtain all regulatory
approvals and licenses necessary for Workhorse to be able to deliver all
Workhorse Vehicles to Ryder in the Vehicle Distribution Territory, and provide
commercially reasonable assistance to Ryder that may be necessary for Ryder to
obtain regulatory approvals and licenses necessary for Ryder to resell the
Workhorse Vehicles to Third Party Customers in the Vehicle Distribution
Territory. The Parties will cooperate with one another to obtain any regulatory
approvals or licenses that are necessary for either Party to perform their
respective obligations under this Agreement.

 

d.Regulatory Credits. Ryder and Workhorse shall work together to determine which
regulatory credits or subsidies are applicable to Workhorse Vehicles and jointly
determine which credits or subsidies to apply for and whether to pass such
credits or subsidies along to the customer.

 

Exhibit C – Vehicle Distribution Services

 



 
 

 

13.Warranty Period. Subject to the provisions of Section 3 of the Agreement, the
warranty period on each Workhorse Vehicle shall be as described on Exhibit D
attached hereto.

 

14.Ryder’s purchase of Workhorse Vehicles for its Rental Fleet. In the event
that Workhorse Vehicles are being purchased by Ryder, to be owned directly by
Ryder and to be used in Ryder’s rental fleet, Ryder shall be entitled to a
minimum discount of **% on the original purchase price of a medium duty step van
and a minimum discount of **% on the original purchase price of a light duty
W-15 pickup (such purchase price after applying the stated discount, the
“Discounted Price”). Parties will agree to discuss in good faith additional
discounts on such Workhorse Vehicles based on market conditions. Notwithstanding
the above or anything to the contrary in this Agreement, Workhorse shall sell
Workhorse Vehicles to Ryder at the lowest price sold to any third party. In
determining lowest price sold to any third party, discounts provided by
Workhorse for large volume purchases to Exclusive Accounts shall be added back
into the price and sales to governments or government related organizations
shall not be utilized in calculating lowest price. No commissions will be made
on the sale of any Workhorse Vehicle to Ryder.

 

15.Sales Strategy and Planning. Each Party agrees that any plan for sales or to
launch operations in a new market or geographical location shall be developed
jointly and shall give consideration to Ryder’s infrastructure and capabilities
for electric compliance in such new market or geographical location.

 

** The information omitted is confidential in nature and has been omitted.
Workhorse Group Inc. has filed the omitted portion with the Securities and
Exchange Commission requesting confidential treatment.

 

Exhibit C – Vehicle Distribution Services

 

 
 

 

Exhibit D

 

[image_001.jpg]

 

Exhibit D – Warranty

 

 
 

 

[image_002.jpg]

 

 

Exhibit D – Warranty

 

